DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 – 9, 12 – 15, 17, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashley (US 2004/0178606).
	As for claims 1, 10, and 11, Ashley discloses a stabilizer for a ski that defines a longitudinal axis between a tip and a tail, and an upper surface, the ski having a torsional stiffness, comprising: a stiffening member (20) having a first end and a second end, the first end attached to the upper surface posteriorly of the tip and the second end attached to the upper surface posteriorly of the first end (Fig. 1A), wherein the stiffening member is adapted to affect torsional rotation properties of the ski; and torsional rotation adjustment means for adjusting the torsional properties of the ski. The stiffening member comprises a forward (22) and rearward (20) portion, and the torsional rotation adjustment means further comprises a resilient element (20; see paragraph [0059] in which the blade 20 is defined as having “internal dampening . . . characteristics”) extending from the rearward portion into a receptacle of the forward portion (see Fig. 1B). As the rearward portion moves toward the forward portion (by means of flexing of the ski), the resilient element moves deeper into the receptacle (see Figs. 3A – 3D).
	As for claim 16, Ashley discloses a stabilizer for a ski that defines a longitudinal axis between a tip and a tail, and an upper surface, comprising: a stiffening member (20) having a first end and a second end, the first end connected to the upper surface posteriorly of the tip and the second end connected to the upper surface posteriorly of the first end; wherein the stiffening member dynamically impedes .
Claim(s) 16 and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinbach et al. (EP 3 126 019 B1).
	Steinbach et al. disclose a stabilizer for a ski that defines a longitudinal axis between a tip and a tail, and an upper surface, comprising: a stiffening member/rod (22) having a first end and a second end, the first end connected to the upper surface posteriorly of the tip and the second end connected to the upper surface posteriorly of the first end; wherein the stiffening member dynamically impedes torsional rotation of the ski about the longitudinal axis when the ski is de-cambered from a first positon to a second position (see page 10 of the attached translation; note the damping characteristic of the embodiment with both a front and rear damper is defined as “dynamic” and “motion dependent”); and a lock (22.1a, 22.1) movable between a first position in which the rod impedes torsional rotation of the ski and a second position in which the rod does not impede torsional rotation of the ski (see page 15 of the attached translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (US 2004/0178606) in view of Steinbach et al. (EP 3 126 019 B1).
Ashley meets all the limitations of the claimed invention, as set forth above with respect to claims 1, 10, 11, and 16, but does not disclose a lock. Steinbach et al. disclose a lock (22.1a, 22.1) movable .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Katy M Ebner/Primary Examiner, Art Unit 3618